Martin, J.,

delivered the opinion of the court.
, This is a possessory action, in which the plaintiff seeks to be restored to the possession of a quarter section of land, with *443damages for the ouster. The general issue was pleaded; the plaintiff had a verdict and judgment; and the defendant appealed, after an unsuccessful attempt to obtain a new trial.
In a possessory action against a squatter on public land, by another squatter* ■who has been dispossessed, the jury are authorized to take the lines of the quarter section, including his improvements, as the limits, having no other rule to ascertain and determine the extent of his possession.
It is true, with regard to a rightful owner, the occupant who claims 'by prescription must establish his limits by positive evidence and show his possession, inch by inch.
His counsel 1ms contended in this court, that the recovery was improperly extended to the whole quarter section; there being no evidence of the plaintiff having possessed to any definite extent, except as to the part of the land covered by a house and a small cotton patch.
The evidence shows that rails and timber were cut, .and trees deadened on the premises near the house and cotton patch. This is evidence of possession beyond the house and patch; and if the jury have taken the lines of a quarter section as the limits of her possession, the court is without authority to disregard their verdict, having no other rule by which it could accurately determine the extent of the possession. It is true that, with regard to a rightful owner, the occupant who claims by prescription, must establish his limits by positive evidence, and show his possession inch by inch. But the same strictness cannot be expected from him who has the right of possession, and vindicates it against a trespasser. The extent of possession in the present case was a matter of fact, of which the jury was the peculiar judge. The court was satisfied with the verdict since the motion for a new trial was overruled.
The divisional lines made by the surveyor of the United States afforded the best means of ascertaining and describing the land which' the plaintiff was entitled to recover.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.